United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 12, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40200
                         Summary Calendar



DESIREE A. SHAW,

                                    Plaintiff-Appellant,

versus

CHARLIE HARRIS; GERALD A. GOODWIN; CLYDE HERRINGTON, District
Attorney for Angelina County, TX; JOHN R. HEATH, SR., Attorney at
Law; CLAYTON CARROLL RICHARDSON; VIVIAN BROOKS; JAMES BRUCE, Dr.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:03-CV-194
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Desiree Shaw, Texas prisoner no. 769352, appeals the

dismissal of her 42 U.S.C. § 1983 action.   Shaw is serving a 32-

year sentence for the 1996 murder of her husband.    She alleged

primarily that the defendants conspired to violate her

constitutional right to due process by concealing or tampering

with evidence, prosecuting her based on false evidence and

perjury, and submitting false evidence at her state habeas corpus


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40200
                                 -2-

proceeding.    She also contends that some of the defendants

defamed her, that one defendant deprived her mortally wounded

husband of emergency medical care, and that one defendant

rendered ineffective assistance of counsel.    Shaw did not seek

damages, but requested injunctive and declaratory relief that

would ensure her “meaningful” access to the courts.    We review de

novo claims dismissed pursuant to 28 U.S.C. § 1915A.    Ruiz v.

United States, 160 F.3d 273, 275 (5th Cir. 1998).

     The district court properly concluded that the vast majority

of Shaw’s claims are barred by the rule of Heck v. Humphrey, 512

U.S. 477, 487 (1994).    If, in an action under 42 U.S.C. § 1983,

“a judgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence . . . the complaint must

be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated.”    Heck, 512

U.S. at 487.    Heck applies to claims for injunctive relief that

imply the invalidity of the conviction.    Kutzner v. Montgomery

County, 303 F.3d 339, 340-41 (5th Cir. 2002).

     Shaw does not show that her conviction has already been

reversed on appeal or otherwise invalidated through proper

channels of postconviction relief.    A decision granting Shaw

injunctive or declaratory relief on her allegations of evidence

tampering and concealment, perjury, ineffectiveness of counsel,

prosecutorial misconduct, or the filing of false affidavits in

her state habeas corpus proceeding, including any defamation
                          No. 04-40200
                               -3-

claims based on those affidavits, would necessarily imply that

her conviction was invalid.   Thus, all of those claims are barred

by Heck.

     To the extent Shaw asserts claims that are not barred by

Heck but which occurred prior to or contemporaneously with her

conviction, such as her claim of denial of emergency medical

care, such claims are barred by the Texas statute of limitations

for tort actions that applies in 42 U.S.C. § 1983 actions.      See

Burrell v. Newsome, 833 F.2d 416, 420 (5th Cir. 1989).

     We affirm the dismissal of Shaw’s claims against District

Attorney Clyde Herrington and Judge Gerald Goodwin on grounds of

absolute prosecutorial and judicial immunity.   See Imbler v.

Pachtman, 424 U.S. 409, 427-28 (1976) (prosecutorial immunity);

Dennis v. Sparks, 449 U.S. 24, 27 (1980) (judicial immunity).

     Shaw fails to address the district court’s dismissal of her

claim against Dr. Brooks or any defamation claim that did not

concern the defendants’ state habeas affidavits.   She therefore

waives appeal of those claims.   See Yohey v. Collins, 985 F.2d

222, 225 (5th Cir. 1993) (issues not briefed are abandoned); see

also Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987) (noting that general arguments are

insufficient to preserve issues for appeal and that this court

need not construct arguments or theories for pro se appellants).

     Shaw’s contentions in this court that the district court

should have ordered discovery or held an evidentiary hearing are
                           No. 04-40200
                                -4-

without merit.   Discovery and a hearing are not required prior to

dismissal under 28 U.S.C. § 1915A, and Shaw has shown no need for

either discovery or a hearing.

     The judgment of the district court is AFFIRMED.

     Shaw’s motion for appointment of counsel is DENIED.

     JUDGMENT AFFIRMED; ALL MOTIONS DENIED